DETAILED ACTION
This Office action is in response to the election filed on 16 December 2020.  Claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-10, in the reply filed on 16 December 2020 is acknowledged.  Although the election was made without traverse, Applicant has argued that the search and examination of all the claims in the application could be performed without serious burden.  However, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search.  In the instant application, it has been shown that inventions I and II have attained recognition in the art as a separate subject for inventive effort and would also require a different field of search, for example, employing different search queries, searching different subgroups or electronic resources, and prior art applicable to one invention might not be applicable to the other invention.  Therefore, it has been shown that there would be a serious burden on the Examiner if restriction was not required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Aoyama et al., US 2017/0062528.
Aoyama et al. disclose a flexible display panel, shown in Fig. 10, comprising:
a base substrate 171;
a circuit structure layer 82/11 located on an upper surface of the base substrate 171, a protrusion 11 in an annular shape (see Fig. 8F and paragraph [0160]) being 
a via hole penetrating the circuit structure layer (through which the conductive layer 23 is exposed, see Fig. 1B), the via hole being surrounded by the protrusion 11, see Figs. 1B, 8F, and 10, and paragraphs [0155]-[0160].  
Regarding claim 2, Aoyama et al. disclose that the circuit structure layer 82/11 comprises a flexible filling layer 82, and an orthographic projection of the protrusion 11 on the base substrate 171 covers an orthographic projection of the flexible filling layer 141 on the base substrate 171.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al., US 2005/0133802.
Lee et al. disclose a flexible display panel, shown in Fig. 4, comprising:
a base substrate 10;
a circuit structure layer 220 located on an upper surface of the base substrate 10, a protrusion in an annular shape being provided at a side of the circuit structure layer away from the base substrate 10, see Figs. 4-9;
a via hole 225 penetrating the circuit structure layer, see Fig. 1B), the via hole being surrounded by the protrusion, see Figs. 4 and 6, and paragraphs [0077]-[0083].  
Regarding claim 2, Lee et al. disclose that the circuit structure layer 220 comprises a flexible filling layer, that is, the portion of 220 under the protrusion and under receiving portions 220e, and an orthographic projection of the protrusion on the base substrate 10 covers an orthographic projection of the flexible filling layer on the base substrate 10.

 Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Zhang et al., US 2020/0161391.
Zhang et al. disclose a flexible display panel, shown in Fig. 4, comprising:
a base substrate 30;
a circuit structure layer 20 located on an upper surface of the base substrate 30, a protrusion 213 in an annular shape (see Figs. 2-3 and 2-4 and paragraphs [0067]-[0068]) being provided at a side of the circuit structure layer 20 away from the base substrate 30; and
a via hole penetrating the circuit structure layer 20 (through which the first electrode 40 is exposed, see Figs. 3 and 4), the via hole being surrounded by the protrusion 213, see Figs. 2-3, 2-4, 3, and 4, and paragraphs [0067]-[0074].  
Regarding claim 2, Zhang et al. disclose that the circuit structure layer 20 comprises a flexible filling layer 212, and an orthographic projection of the protrusion 213 on the base substrate 30 covers an orthographic projection of the flexible filling layer 213 on the base substrate 30.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the 
Although Aoyama et al. disclose a buffer layer 273 located on the upper surface of the base substrate 271; a thin film transistor 201 which is located on a surface of the buffer layer away from the base substrate and comprises an active layer, a gate electrode, a source electrode, and a drain electrode; a first gate insulation layer 211 located between the active layer and the gate electrode; a second gate insulation layer 212 which is located on a surface of the first gate insulation layer away from the base substrate and covers the gate electrode or the active layer; a first conductive wire 223 
With respect to claim 10, although Aoyama et al. disclose that the via hole comprises a first sub-hole (through filling layer 82) and a second sub-hole (to form protrusion 11) that are communicated with each other, the first sub-hole penetrates the circuit structure layer, and an orthographic projection of the first sub-hole on the base substrate is greater than an orthographic projection of the second sub-hole on the base substrate, Aoyama et al. fail to teach or suggest that the second sub-hole penetrates the base substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various display panels having a circuit structure layer with an annular protrusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822